As filed with the Securities and Exchange Commission on June 30, 2014 Securities Act Registration No. 333-123290 Investment Company Act Reg. No. 811-21726 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 29 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 31 [X] (Check appropriate box or boxes.) 360 FUNDS (Exact Name of Registrant as Specified in Charter) 4520 Main Street, Suite 1425 Kansas City, MO 64111 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (888) 263-5593 Randall Linscott 4520 Main Street, Suite 1425 Kansas City, MO 64111 (Name and Address of Agent for Service) With Copies To: Matthew A. Swendiman Graydon Head & Ritchey LLP 1900 Fifth Third Center, 511 Walnut Street Cincinnati, OH 45202 Approximate Date of Proposed Public Offering: Immediately following effectiveness of this registration statement amendment. It is proposed that this filing will become effective (check appropriate box) |X| immediately upon filing pursuant to paragraph (b) |_| on (date) pursuant to paragraph (b) |_| 60 days after filing pursuant to paragraph (a)(1) |_| on (date) pursuant to paragraph (a)(1) |_| 75 days after filing pursuant to paragraph (a)(2) |_| on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: |_| This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SNOW CAPITAL Snow Capital Focused Value Fund Class A Shares (Ticker Symbol: SFOAX) Class I Shares (Ticker Symbol: SFOIX) Snow Capital Hedged Equity Fund Class A Shares (Ticker Symbol: SHEAX) Class I Shares (Ticker Symbol: SHEIX) Snow CapitalMarket Plus Fund Class A Shares (Ticker Symbol: SPLAX) Class I Shares (Ticker Symbol: SPLIX) Snow Capital Inflation Advantaged Equities Fund Class A Shares (Ticker Symbol: SIAAX) Class I Shares (Ticker Symbol: SIAIX) Snow Capital Dividend Plus Fund Class A Shares (Ticker Symbol: SDPAX) Class I Shares (Ticker Symbol: SDPIX) Snow Capital Mid Cap Value Fund Class A Shares (Ticker Symbol: SNMAX) Class I Shares (Ticker Symbol: SNMIX) each a series of the 360 Funds PROSPECTUS June 30, 2014 This Prospectus relates to two classes of shares (Class A shares and Class I Shares), currently offered by the Snow Capital (i) Focused Value Fund, (ii) Hedged Equity Fund, (iii) Market Plus Fund, (iv) Inflation Advantaged Equities Fund, (v) Dividend Plus Fund, and (vi) Mid Cap Value Fund; for questions or for Shareholder Services, please call (877) 244-6235. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. Table of Contents Page SUMMARY OF THE SNOW CAPITAL FOCUSED VALUE FUND 1 SUMMARY OF THE SNOW CAPITAL HEDGED EQUITY FUND 5 SUMMARY OF THE SNOW CAPITALMARKET PLUS FUND 10 SUMMARY OF THE SNOW CAPITAL INFLATION ADVANTAGED EQUITIES FUND 14 SUMMARY OF THE SNOW CAPITAL DIVIDEND PLUS FUND 18 SUMMARY OF THE SNOW CAPITAL MID CAP VALUE FUND 22 INVESTMENT OBJECTIVES, STRATEGIES, RISKS AND PORTFOLIO HOLDINGS 26 The Snow Capital Focused Value Fund 26 The Snow Capital Hedged Equity Fund 26 The Snow Capital Market Plus Fund 27 The Snow Capital Inflation Advantaged Equities Fund 28 The Snow Capital Dividend Plus Fund 29 The Snow Capital Mid Cap Value Fund 29 Temporary Defensive Positions 30 Non-Diversified Fund 30 PRINCIPAL RISKS OF INVESTING IN A FUND 31 MANAGEMENT 36 ADMINISTRATION 38 INVESTING IN A FUND 39 PURCHASING SHARES 41 ADDITIONAL INFORMATION ABOUT PURCHASES AND REDEMPTIONS 46 OTHER IMPORTANT INFORMATION 48 Distributions 48 Federal Taxes 48 Financial Highlights 48 i Summary of the Snow Capital Focused Value Fund Investment Objective.The investment objective of the Focused Value Fund (the “Fund”) is long-term growth of capital. Fees and Expenses of the Fund.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the Fund. More information about these and other discounts is available from your financial professional and in the section captioned “Purchasing Shares” on page 41 of the Fund’s prospectus and the section captioned “Purchases” beginning on page 30 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A shares Class I Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.25% None Maximum Deferred Sales Charge (Load) (as a percentage of purchases of $1,000,000 or more that are redeemed within 12 months of purchase) 0.50% None Redemption Fees (as a % of amount redeemed; a redemption fee will be assessed on shares of the Fund that are held for 30 days or less) 0.50% 0.50% Annual Fund Operating Expenses(expenses that you pay each year as a percentage of the value of your investment) Class A shares Class I Shares Management Fees 0.90% 0.90% Distribution and Service (12b-1) Fees 0.25% None Other Expenses 16.01% 16.01% Acquired Fund Fees and Expenses 0.03% 0.03% Total Annual Fund Operating Expenses 17.19% 16.94% Fee Waivers and Expense Reimbursement1 -15.76% -15.76% Total Annual Fund Operating Expenses after Fee Waivers and Expense Reimbursement 1.43% 1.18% 1
